DETAILED ACTION

1. 	This office action is in response to applicant’s communication filed on 05/06/2021 in response to PTO Office Action mailed on 01/14/2021.
2.	In response to the last Office Action, claim 1 is amended. No claims are added or canceled. In this Examiner’s Amendment, claims 1, 2 and 4-7 are allowed and claim 3 is canceled.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Lightner on 05/21/2021.
The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A data processing system comprising a data transport controller , the first data processing system being configured to run one or more user space applications and manage the transfer of data from the application(s) to at least one data consumer, each user space application comprising:
one or more interface storage locations with which the data transport controller is configured to interact, each interface storage location being configured for storing interface data; and 
one or more services for processing data, each service interacting with at least one interface storage location during a processing run;
wherein the data transport controller is configured to: 
register a set of interface storage locations as output data locations; 
, the set of transfer rules ranking the output data locations according to a requested access rate of data from the at least one data consumer; 
select, based on the set of transfer rules, a subset of the output data locations for transfer of the stored interface data in a common block to one or more of the consumers; and 
copy the selected interface data into a launching storage location in a form suitable for block transfer to a second data processing system supporting one or more of the consumers.

2.	(Currently Amended) The data processing system  as claimed in claim 1, the data transport controller being configured to form a transfer map indicating positions within the common block which are to be filled with interface data from specific output data locations.

3.	(Cancelled)

4.	(Currently Amended) The data processing system  as claimed in claim 1, the data transport controller being configured to register a set of interface storage locations as output data locations based on an interface location list provided by a data management controller.

5.	(Currently Amended) The data processing system  as claimed in claim 2, wherein the set of transfer rules rank the output data locations according to the requested access rate of data from the consumers.

6.	(Currently Amended) The data processing system  as claimed in claim 2, the data transport controller being configured to register a set of interface storage locations as output data locations based on an interface location list provided by a data management controller.

processing system  as claimed in claim 1 [[3]], the data transport controller being configured to register a set of interface storage locations as output data locations based on an interface location list provided by a data management controller.


Reason for Allowance

4.	 The following is an examiner’s statement of reasons for allowance: The closest Prior art fail to anticipate or render obvious the recited features in the independent claim 1. The recited features in independent claim 1 is novel and non-obvious over closest prior art. The dependent claims 2 and 4-7 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “ Comments on Statement of Reason for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUK TING CHOI/            Primary Examiner, Art Unit 2153